Fourth Court of Appeals
                                San Antonio, Texas
                                      July 12, 2022

                                   No. 04-22-00223-CV

                     REVERSE MORTGAGE SOLUTIONS, INC.,
                                 Appellant

                                            v.

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                               Appellees

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-10472
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellant's Opposed Motion to Abate Appeal and Request to Direct Trial Court to
Correct Error is hereby DENIED.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court